IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               October 17, 2008
                               No. 08-50129
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ARTURO ARELLANO-CHAVEZ

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-2555-ALL


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Arturo Arellano-Chavez was convicted of one count of illegal reentry into
the United States and was sentenced to serve 27 months in prison. Arellano-
Chavez appeals his sentence. He argues that his sentence is unreasonable
because it is greater than necessary to meet the goals of 18 U.S.C. § 3553 and
because the district court placed too much emphasis on the Sentencing
Guidelines.    He also contends that the district court failed to take into
consideration the facts of his case, particularly the fact that his offense was

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50129

motivated by his desire to aid his child. Relying on United States v. Castro-
Juarez, 425 F.3d 430 (7th Cir. 2005), he argues that application of the plain
error standard is inappropriate even though he did not raise these arguments
in the district court. Nevertheless, he concedes that this argument is unavailing
under this court’s jurisprudence, and he raises it to preserve it for possible
further review.
      Under the discretionary sentencing system established by United States
v. Booker, 543 U.S. 220 (2005), district courts retain the duty to properly
calculate and consider the applicable sentencing range under the Sentencing
Guidelines, along with the sentencing factors set forth in § 3553(a), when
fashioning a sentence. United States v. Mares, 402 F.3d 511, 518-19 (5th Cir.
2005). When reviewing a sentence, we typically consider whether the district
court committed significant procedural error at sentencing and whether the
sentence imposed is substantively reasonable. See Gall v. United States, 128
S. Ct. 586, 594, 597 (2007). The district court’s sentencing decision is ultimately
reviewed for an abuse of discretion. Id. at 594. As Arellano-Chavez concedes,
his arguments to this court are reviewed for plain error only due to his failure
to present them to the district court. See United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008).
      Our review of the record shows no error, plain or otherwise, in connection
with Arellano-Chavez’s sentence.        The record shows that no significant
procedural error was committed at sentencing. To the contrary, the district
court’s remarks show that it properly considered the Guidelines a starting point
in its sentencing analysis and that the district court’s ultimate choice of sentence
was firmly grounded in several of the § 3553(a) factors. See Mares, 402 F.3d at
518-19; see also United States v. Rodriguez-Rodriguez, 530 F.3d 381, 384 (5th
Cir. 2008).
      The record likewise confirms that Arellano-Chavez’s sentence, which was
within the applicable guidelines range, is reasonable. Arellano-Chavez has not

                                         2
                                 No. 08-50129

rebutted the presumption of reasonableness that attaches to this sentence. See
Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United States v. Alonzo, 435
F.3d 551, 554 (5th Cir. 2006). Arellano-Chavez’s disagreement with the district
court’s assessment of an appropriate sentence is insufficient to show that his
sentence is unreasonable or that the sentence imposed represents an abuse of
the district court’s sentencing discretion. See Alonzo, 435 F.3d at 554; see also
United States v. Rowan, 530 F.3d 379, 381 (5th Cir. 2008). The judgment of the
district court is AFFIRMED.




                                       3